DETAILED ACTION
This office action is responsive to the amendment filed 1/4/2021.  As directed, claims 1, 9, and 12 have been amended, claims 3, 7, 10, and 18 have been canceled, and no claims have been added.  Thus, claims 1, 2, 4-6, 8, 9, and 11-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  “or” on line 2 should be recited as --and-- to clarify the group.  Alternatively, “one of:” on line 2 can be deleted to clarify the listing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 13, all the limitations on lines 1-2 of claim 13 are previously claimed in claim 12 lines 5-6.  Thus claim 13 does not further limit claim 12 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-6, 8, 9, 11-14, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ripple et al. (2007/0272245) in view of Mark.
Regarding claim 1, Ripple discloses customized member (mask; [0012] lines 1-6) for use in an interface device (fig. 2) for delivering a flow of breathing gas to the airway of a patient ([0004] lines 1-10), and indicia formed permanently therein ([0014] lines 1-7),wherein the indicia was formed during a formation process ([0017] lines 1-10 disclose creating the indicia on the device during a process of preparation before the mask is in use), the indicia being selected 
Ripple substantially teaches the claimed invention except for at least one portion custom formed during a formation process to fit the member to the patient and the indicia being selected prior to the formation process. However, Mark discloses at least one portion custom formed during a formation process (manufacturing) to fit the member to the patient ([0019] lines 1-5. [0020] lines 1-5); the indicia formed during the formation process ([0023] lines 1-7 and being selected by a representative thereof prior to the formation process ([0038] lines 1-5, [0042] lines 1-5 disclose sending a previously agreed upon design to the manufacturer for manufacturing such that the mask is constructed to order). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mask of Ripple with a customized fit manufacturing process with preselected indicia as taught by Mark to provide the advantage of enhanced fit for effective therapy and manufacturing efficiency.
Regarding claim 2, Ripple discloses the member comprises a frame (as shown, the indicia is on a mask frame)
Regarding claims 4 and 11, Ripple discloses the indicia comprise a graphic ([0011] lines 1-20).
Regarding claim 5, Ripple discloses the indicia comprises a phrase ([0014] lines 1-7 disclose logos or slogans).
Regarding claim 6, Ripple discloses the indicia comprises a plurality of letters ([0014] lines 1-7 disclose words or slogans).
Regarding claim 8, Ripple discloses the member comprises a first material (not glow in the dark, not changing color, etc.) and the indicia comprises a second material (glow in the dark, 
Regarding claim 9, Ripple discloses an interface device (fig. 2) for use in delivering a flow of breathing gas to the airway of a particular patient ([0004] lines 1-10) , the interface device comprising: a frame (back portion of mask); a cushion (front portion of mask) engaged with the frame; and an indicia  permanently formed in the frame ([0014] lines 1-7) , wherein the frame has been custom-formed ([0012] lines 1-6) for the patient during a formation process (manufacturing or preparation process), wherein the indicia was selected by the patient ([0012] lines 1-6) and wherein the indicia was formed during the formation process ([0017] lines 1-10 disclose creating the indicia on the device during a process of preparation before the mask is in use); wherein the indicia comprise something other than a formal name of the patient or a serial number representing the patient ([0011] lines 1-20).
Ripple substantially teaches the claimed invention except for at least one portion custom formed during a formation process to fit the member to the patient and the indicia being selected prior to the formation process. However, Mark discloses at least one portion custom formed during a formation process (manufacturing) to fit the member to the patient ([0019] lines 1-5. [0020] lines 1-5); the indicia formed during the formation process ([0023] lines 1-7 and being selected by a representative thereof prior to the formation process ([0038] lines 1-5, [0042] lines 1-5 disclose sending a previously agreed upon design to the manufacturer for manufacturing such that the mask is constructed to order). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mask of 
Regarding claim 12, Ripple discloses a method of producing a customized member- for use in an interface device ([0012] lines 1-6) for delivering a flow of breathing gas to the airway of a patient ([0004] lines 1-10), the method comprising: receiving an indication of an indicia desired by the patient ( ([0012] lines 1-6); and forming the indicia as a portion of the customized member ([0014] lines 1-7); the indicia comprising something other than a formal name of the patient or a serial number representing the patient ([0011] lines 1-20).
Ripple substantially teaches the claimed invention except for receiving an indication of a measurement of a facial dimension of the patient, and responsive to the receiving the facial measurement and indicia, forming, during a formation process, the customized member in accordance with at least the measurement of the facial dimension of the patient and forming the indicia as a portion of the member.  However, Mark discloses receiving an indication of a measurement of facial dimension (abstract lines 1-5), and responsive to the data and chosen indicia, forming  at least the portion during a formation process (manufacturing) to fit the member to the patient ([0019] lines 1-5, [0020] lines 1-5); and forming the indicia during the formation process ([0023] lines 1-7) such that the indicia is selected by a representative thereof prior to the formation process ([0038] lines 1-5, [0042] lines 1-5 disclose sending a previously agreed upon design to the manufacturer for manufacturing such that the mask is constructed to order). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mask of Ripple with a customized fit manufacturing process with preselected indicia as taught by Mark to provide the advantage of enhanced fit for effective therapy and manufacturing efficiency.

Regarding claim 14, Ripple discloses the indicia comprise a graphic ([0011] lines 1-20).
Regarding claim 17, Ripple discloses forming the indicia from a material (i.e. ink) which differs from a material from which the customized member is formed ([0009] lines 1-5, [0014] lines 1-7, [0017] lines 1-5 disclose that the indicia is visually distinct from the surrounding surface and is only provided on a portion of the surface.  Thus, the indicia material is at least different in color from the rest of the mask material).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ripple in view of Mark, as applied to claim 12 above, and further in view of Burz (2009/0032024).
Regarding claim 15, Ripple substantially teaches the claimed invention except for molding the indicia into the customized member.  However, Burz teaches molding the indicia into the customized member ([0173] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the indicia of Ripple with molding as taught by Burz to provide the advantage of enhanced protection for greater longevity through wear and tear.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ripple in view of Mark, as applied to claim 12 above, and further in view of Al-Wazzan et al. (9,101,728).
Regarding claim 16, Ripple substantially teaches the claimed invention except for etching the indicia into the customized member.  However, Al –Wazzan teaches etching the indicia into the customized member (col. 5 lines 1-5). It would have been obvious to one of ordinary skill in .

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.
Applicant argues on page 5 2nd paragraph that "or" is correct. Examiner disagrees as the claim recites a group. Groups should be claimed with "and" language to make clear the items which are included in the group.  Applicant may alternatively delete “one of:” such that the listing is no longer claimed as a group.
Applicant argues on page 6 1st paragraph that Mark does not disclose indicia are selected by a patient prior to the formation process. However, Examiner notes that Mark is not relied on for this limitation in the current rejection. Ripple teaches indicia selected by a patient.  Mark teaches indicia being selected prior to the formation process ([0038] lines 1-5, [0042] lines 1-5 disclose the design selected and sent to the manufacturer before the mask is manufactured).  Mark discloses sending the agreed upon design which includes indicia to the manufacturer ([0038 lines 1-5, [ 0042] lines 1-5) and the indicia is formed during the manufacturing process (0023] lines 1-7). Thus, the combination of Ripple and Mark teach this limitation as claimed.
Applicant argues on page 7 1st paragraph that Mark does not teach the indicia selected by the patient. However, Examiner notes that Mark is not relied on for this limitation. Mark teaches indicia being selected prior to the formation process ([0038] lines 1-5, [0042] lines 1-5 disclose the design selected and sent to the manufacturer before the mask is manufactured). Thus, Mark teaches this limitation as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785